Citation Nr: 1730179	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to herbicide exposure and/or toxin exposure at the El Toro Marine Corp Air Station. 

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure and/or toxin exposure at the El Toro Marine Corp Air Station. 

3. Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or toxin exposure at the El Toro Marine Corp Air Station.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1956 to September 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2011, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ); a transcript of that hearing is of record.  The Board remanded the case in September 2011 for further development.

In an October 2012 letter, the Board advised the Veteran that the VLJ who conducted the June 2011 hearing is no longer employed by the Board, and informed him of his right to have a new hearing.  The letter indicated that if the Veteran did not respond within 30 days, it would be presumed that he did not want another Board hearing.  The Veteran did not respond to the October 2012 letter within 30 days.  Moreover, in April 2013, the Veteran's representative submitted a statement specifying that the Veteran did not desire another Board hearing. 

In April 2013, January 2014 and November 2016, the Board again remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  The case has now returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. Prostate cancer did not have its clinical onset in service, was not exhibited within the first post service year; and is not otherwise related to active duty, to include his exposure to trichloroethylene (TCE).

2. Diabetes mellitus did not have its clinical onset in service, was not exhibited within the first post service year; and is not otherwise related to active duty, to include his exposure to TCE.

3. Hypertension did not have its clinical onset in service, was not exhibited within the first post service year; and is not otherwise related to active duty, to include his exposure to TCE.


CONCLUSIONS OF LAW

1. Prostate cancer was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. Diabetes was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. Hypertension was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board remanded the case in November 2016 to obtain an addendum opinion addressing whether the Veteran's possible exposure to contaminants while at El Toro Marine Corps Air Station at least as likely as not resulted in his disabilities.  The Board also noted that the examiner did not address an October 2012 report which indicates that there was likely exposure to TCE at El Toro Marine Corp Air Station, although the levels and duration of the exposure are unknown; or the articles the Veteran submitted that show that TCE causes intestinal disorders, mutations, and several types of cancer.  

VA obtained an addendum opinion in January 2017 to address these concerns.  The Board acknowledges that the addendum opinion did not address the Veteran's specific articles, as directed in the remand.  While the examination did not address the Veteran's specific articles, however, it did address the carcinogenicity of TCE, and did not dispute that the Veteran may have been exposed to the chemical.  The examiner ultimately found that even if exposure did occur, it was not related to any diagnosed disorders.  There was, therefore, substantial compliance with the Board remand.  Substantial, rather than absolute or strict remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, such as diabetes, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For diabetes and hypertension, the diseases must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307 (a)(3).  This presumption does not apply, given that the Veteran was diagnosed decades after service.  

The United States Court of Appeals for the Federal Circuit has held that if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, the veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service (or another incident of service).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that a claimant is not precluded from establishing service connection for a disease with proof of direct causation).  Although the Combee decision pertained to radiation claims, the same rationale has applied to claims based on herbicide exposure.  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

III. Facts

The Veteran seeks to establish service connection for prostate cancer, hypertension and diabetes mellitus disabilities.  He contends that the disabilities were either incurred in service or are the result of exposure to toxins, including TCE, while stationed at the now decommissioned Marine Corps Air Station El Toro in California.  

In support of his argument, the Veteran has submitted various articles which show that toxic chemicals, including TCE, were used at El Toro Marine Corp Air Station in the past, which contaminated the base water system.  The articles also show that TCE causes intestinal disorders, mutations, and several types of cancer. 

The Veteran testified in a videoconference hearing in June 2011.  At that time, he asserted that his disabilities were the result of exposure to contaminated water while stationed at Marine Corps Air Station El Toro.  The Veteran explained that he arrived at the air station around December 1957, and began using the water system, which he believes was contaminated with toxic chemicals.  He drank and bathed in the same water that he also washed engine parts with chemicals that contaminated the water supply.  The appellant submitted that he was diagnosed with diabetes in the mid-1970s.  The Veteran also stated that he had been treated for hypertension for 30 years, and that around 2006, he experienced symptoms of frequent urination, and was ultimately diagnosed with prostate cancer.

In September 2011, the Board remanded the appellant's claim for further development regarding his claims of exposure to toxins.  In October 2012, in response to an inquiry from the RO, an environmental health scientist from the Centers from Disease Control and Prevention (CDC) indicated that there was likely exposure to TCE exposure at El Toro air base, although the levels and duration of the exposure is unknown.

The Board again remanded the case in April 2013, because the Veteran did not receive notification of his scheduled VA examination, and in January 2014 because the previous remand directives were not substantially complied with.

In May 2014, a medical opinion was obtained after additional development had been conducted with regard to the appellant's contention of exposure to toxins in service.  The VA examiner diagnosed the Veteran with prostate cancer with residual erectile dysfunction, with onset in 2004; diabetes mellitus, with onset in 1989; and hypertension, with onset in 1994.  

As regards prostate cancer, the examiner opined that the Veteran's disability was less likely than not incurred in or caused by service, to include likely chemical exposure, because service treatment records, to include the reports of the Veteran's September 1956 entrance examination and September 1958 separation examination, did not identify any problems.  Concerning the Veteran's diabetes mellitus and hypertension, the VA examiner opined that it was less likely than not incurred in or caused by service, to include likely chemical exposure, because service treatment records, to include the Veteran's September 1956 entrance examination and September 1958 separation examination, did not identify any problems.  The examiner also listed the Veteran's glucose results and blood pressure readings from Hillcroft Medical Center from April 2000 to October 2002.  

As stated above, the Board found the opinion inadequate, however, and remanded the case again in November 2016, because the VA examiner did not address whether the Veteran's possible exposure to chemicals and contaminants while at El Toro at least as likely as not resulted in his disabilities.  He also did not discuss the October 2012 report, which indicates that there was likely exposure to TCE at El Toro Marine Corp Air Station, although the levels and duration of the exposure are unknown; or the articles the Veteran submitted that show that TCE causes intestinal disorders, mutations, and several types of cancer.  

The examiner in the January 2017 addendum opinion noted that the Veteran did not have any of the conditions listed on the presumptive diagnoses.  VA assessed the impact of TCE in contaminated water supplies, such as Camp Lejeune.  As a result, kidney cancer, liver cancer, Non-Hodgkin lymphoma, adult leukemia, multiple myeloma and bladder cancer were determined to be presumptive conditions associated with exposure to the toxin.  Prostate cancer, hypertension, and diabetes were not amongst the presumptive conditions. 

The examiner, however, opined that the Veteran's age and race at the time of each diagnosis were primary risk factors for his conditions.  

Prostate Cancer

The Veteran's service treatment records are negative for evidence of complaints or diagnosis for prostate cancer.  He developed prostate cancer in 2004 at the age of 68.  The examiner explained that the only well-established risk factors for prostate cancer are age, race, and family history of the disease.  The American Cancer Society's statistics indicate that black men account for 31% of prostate cancers case that were estimated to be diagnosed in 2004.  Black men and Jamaican men of African descent have the highest prostate cancer incidence rates worldwide, which may reflect differences in inherited genetic susceptibility.  The examiner opined that it was less likely than not that the Veteran's prostate cancer was due to any exposures while at El Toro Marine Corp Air Station.

Diabetes

The Veteran's service treatment records are negative for evidence of complaints or diagnosis for diabetes mellitus.  The VA examiner noted that the Veteran was diagnosed with diabetes in 1989.  In assessing the etiology of the Veteran's diabetes, the examiner discussed the disease as one of the most serious health problems that the African American community faces today, and explained the disproportionate rate at which African Americans are affected by diabetes.  

Hypertension

The Veteran's service treatment records are negative for evidence of complaints or diagnosis for hypertension.  The Veteran was diagnosed with hypertension in 1994.  The examiner again discussed the Veteran's race as a risk factor hypertension, referencing the American Heart Association's statistics that high blood pressure often develops earlier in life and is more severe for African-Americans, and that 40 percent of non-Hispanic African-American men and women have high blood pressure.  The article theorized that higher rates of obesity and diabetes among African-Americans contribute to higher rates of hypertension.

In finding that the Veteran's prostate cancer, diabetes, and hypertension are less likely than not due to exposures while at El Toro Marine Corp Air Station, the examiner referenced The Agency for Toxic Substances and Disease Registry's 1997 release identifying decreased diet, gastrointestinal irritation, headaches, mucous membrane, skin irritation, renal failure, cardiac dysrhythmias, neurological effects and hepatotoxicity, as associated primarily with TCE inhalation and ingestion of very large amounts.  Chronic exposure to TCE were associated with a reduced number of word associations, ataxia, decreased appetite, headaches, impaired trigeminal nerve function, short-term memory loss, sleep disturbances, and vertigo.  A study found neurobehavioral deficits from exposures to drinking water contaminated with TCE.  Hypertension, enlarged heart, and arrhythmia were seen in some workers exposed to TCE at a level that was unspecified but at least 15 parts per minute (ppm).  Nothing in the record, however, to include what the Veteran submitted himself, evidenced any etiological link to exposure to TCE and the Veteran's diabetes mellitus, hypertension or prostate cancer.  

The Veteran submitted a public health assessment report published in 2007 regarding El Toro Marine Corp Air Station, titled "Environmental Contamination and Other Hazards".  The article indicated that TCE detected in groundwater in El Toro Marine Corp Air Station was detected at a maximum concentration of 160 parts per billion (ppb).  Tetrachloroethylene (PCE) was detected at a maximum concentration of 100 ppb.  Other volatile organic compounds were detected at lower levels.  The assessment found that past exposure to untreated groundwater do not present a health concern because of the low levels of contaminates detected in the groundwater and the tendency for exposure to be brief, and to involve exposure to open air settings.  Indeed, the Final Record of Decision published by the United States Environmental Protection Agency determined that soil at the source of contamination on El Toro Marine Corp Air Station did not pose unacceptable risk to human health prior to clean up.  Environmental Protection Agency. Record of Decision Operable Unit 2A Site 24 VOC Source Area Vadose Zone Former Marine Corps Air Station El Toro, California. Washington, D.C.; Government Printing Office, 2006.

While TCE and other contaminants were detected in groundwater at El Toro Marine Corps Air Station, there is no evidence of record to suggest that drinking or bathing water were contaminated.  Notably, El Toro Marine Corps Air Station residents did not use groundwater as their source of drinking water, but received uncontaminated municipal water.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach a level of equipoise with regard to the nexus element of the service connection claims before it.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  

Although the Veteran is sincere in his belief as to etiology, the interplay of these disabilities and exposure to contaminants is a complex question, not amenable to the Veteran's lay statements and testimony.  Moreover, the competent VA examiner provided more likely alternative risk factors and/or causes for the disabilities on appeal.  
The evidence therefore preponderates against entitlement to service connection for prostate cancer, diabetes mellitus, or hypertension.  The Board finds that the most probative evidence of record indicates that the Veteran's disabilities are not related to service.  As the preponderance of the probative and competent evidence weighs against the claim, the claim must be denied.  In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure and/or toxin exposure at the El Toro Marine Corp Air Station is denied. 

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure and/or toxin exposure at the El Toro Marine Corp Air Station is denied. 

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or toxin exposure at the El Toro Marine Corp Air Station is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


